

117 HR 1913 IH: Uzbekistan Normalized Trade Act
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1913IN THE HOUSE OF REPRESENTATIVESMarch 16, 2021Mr. Kelly of Mississippi (for himself and Mr. Bacon) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo authorize the extension of nondiscriminatory treatment (normal trade relations treatment) to products of Uzbekistan.1.Short titleThis Act may be cited as the Uzbekistan Normalized Trade Act. 2.Termination of application of title IV of the Trade Act of 1974 to products of Uzbekistan(a)Presidential determinations and extension of nondiscriminatory treatmentNotwithstanding any provision of title IV of the Trade Act of 1974 (19 U.S.C. 2431 et seq.), the President may—(1)determine that such title should no longer apply to Uzbekistan; and(2)after making a determination under paragraph (1) with respect to Uzbekistan, proclaim the extension of nondiscriminatory treatment (normal trade relations treatment) to the products of Uzbekistan.(b)Termination of applicability of title IVOn and after the date on which the President extends nondiscriminatory treatment to the products of Uzbekistan pursuant to subsection (a), title IV of the Trade Act of 1974 (19 U.S.C. 2431 et seq.) shall cease to apply to Uzbekistan.